Case 2:20-cv-00380-JRG Document 11-1 Filed 12/28/20 Page 1 of 3 PageID #: 70




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,
                                                          Civil Action No. 2:20-cv-380-JRG
                Plaintiff,

       vs.
                                                          JURY TRIAL
SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

                Defendants.



    DECLARATION OF NICHOLAS MATHEWS IN SUPPORT OF EMERGENCY
      APPLICATION FOR TEMPORARY RESTRAINING ORDER AND ANTI-
  INTERFERENCE INJUNCTION RELATED TO SAMSUNG’S LAWSUIT FILED IN
         THE WUHAN INTERMEDIATE PEOPLE’S COURT OF CHINA

I, Nicholas Mathews, do state and declare as follows:

       I am an attorney with the law firm of McKool Smith PC (“McKool Smith”), counsel for

Plaintiffs Ericsson Inc. and Telefonaktiebolaget LM Ericsson. I make this declaration in support

of Ericsson’s Emergency Application for Temporary Restraining Order and Anti-Interference

Injunction Related to Samsung’s Lawsuit Filed in the Wuhan Intermediate People’s Court of

China. Unless otherwise stated, the matters contained in this declaration are of my own personal

knowledge and, if called as a witness, I could and would testify competently to the matters set

forth herein.

       1.       Attached as Exhibit 1 is a true and correct copy of the Order issued in the High

Court of Delhi, Interdigital Technology Corporation v. Xiaomi Corporation, I.A. 8772/2020 in

CS(COMM) 295/2020, dated October 9, 2020.


                                                1
Case 2:20-cv-00380-JRG Document 11-1 Filed 12/28/20 Page 2 of 3 PageID #: 71




         2.   Attached as Exhibit 2 is a true and correct copy of the article by Michael

Forsythe, China’s Chief Justice Rejects an Independent Judiciary, and Reformers Wince, N.Y.

Times,         https://www.nytimes.com/2017/01/18/world/asia/china-chief-justice-courts-zhou-

qiang.html, dated January 18, 2017.

         3.   Attached as Sealed Exhibit 3 is a true and correct printout of selected data related

to Samsung from the Excel Strategy Analytics, Global Smartphone Vendor Marketshare for 15

Countries: 2020Q3, dated November 2020.

         4.   Attached as Sealed Exhibit 4 is a true and correct printout of selected data related

to Samsung from the Excel Strategy Analytics, Smartphone Vendor Marketshare for “Next 45”

Markets in 2020Q2, dated August 2020.

         5.   Attached as Exhibit 5 is a true and correct copy of an unofficial English

Translation of the Civil Order in The People’s Republic of China Wuhan Intermediate People’s

Court, Hubei Province, Samsung Electronics Co., Ltd. v. Telefonaktiebolaget LM Ericsson, E 01

Zhi Min Chu No. 743 (2020), dated December 25, 2020.

         6.   Attached as Exhibit 6 is a true and correct copy of an unofficial English

Translation of the Civil Ruling in Hubei Province Wuhan Intermediate People’s Court of the

People’s Republic of China, Xiaomi Communication Technology Co., LTD v. Inter Digital

Holdings, Inc., dated September 23, 2020.

         7.   Attached as Exhibit 7 is a true and correct copy of the email from

tongxiaoxue2013 to Börje Ekholm transmitting the antisuit injunction Civil Order, dated

December 25, 2020.

         8.   Attached as Exhibit 8 is a true and correct copy of the original, untranslated Civil

Order in The People’s Republic of China Wuhan Intermediate People’s Court, Hubei Province,



                                               2
Case 2:20-cv-00380-JRG Document 11-1 Filed 12/28/20 Page 3 of 3 PageID #: 72




Samsung Electronics Co., Ltd. v. Telefonaktiebolaget LM Ericsson, E 01 Zhi Min Chu No. 743

(2020), dated December 25, 2020.

       9.     Attached as Exhibit 9 is a true and correct copy of an excerpt from Ericsson’s

2019 Annual Report.

       10.    Attached as Exhibit 10 is a true and correct copy of an excerpt from the transcript

of proceedings in Huawei Tech., Co, et al. v. Samsung Elecs. Co, et al., 3:16-cv-02787 (N.D.

Cal.), dated March 14, 2018.

       I declare under penalty of perjury that the foregoing is true and correct and this

declaration was executed on December 28, 2020, in Dallas, Texas.

                                                     /s/ Nicholas Mathews
                                                     Nicholas Mathews




                                               3
